Citation Nr: 1218727	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  09-40 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for atherosclerotic heart disease, status post coronary bypass grafting and diastolic function, to include as secondary to service connection sarcoidosis.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in January 2011, at which time the Board remanded the case to obtain records from the Social Security Administration.  Those records were obtained in 2011 and added to the file.  In September 2011, the case again came before the Board and an the opinion of an independent medical expert (IME) was sought.  That opinion was provided in November 2011, and has been added to the record.  Subsequently, a second IME opinion was sought by the Board in March 2012 and was received that same month.  The Veteran and his representative have had an opportunity to review those opinions and have indicated that they have no further evidence of argument to provide in this case.   

A May 2012 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  


FINDINGS OF FACT

1.  A cardiovascular condition was not manifested during service or the first post-service year, and it is not shown to be causally or etiologically related to service, by virtue of continuity and chronicity of symptomatology or otherwise.  

2.  The preponderance of the evidence of record is against a finding that the Veteran's cardiovascular condition, specifically claimed as atherosclerotic heart disease, status post coronary bypass grafting and diastolic function, was caused or aggravated by any service-connected disorder, including sarcoidosis.


CONCLUSION OF LAW

A cardiovascular condition, specifically claimed as atherosclerotic heart disease, status post coronary bypass grafting and diastolic function was not incurred in or aggravated during active service, may not be presumed to have been so incurred, and is not secondarily related to a service connected condition.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements)

The RO informed the Veteran of VA's duty to assist him in the development of evidence pertinent to his service connection claim in letters dated in April 2008 and January 2011, wherein the Veteran was advised of the provisions relating to the VCAA.  The Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers. Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to the VA. 

The Board further observes that in March 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating or effective date as was discussed in the Dingess case in April 2008, prior to the initial adjudication of the claim in December 2008.  

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues on appeal has been obtained.  The Veteran's service treatment records (STRs) and post-service treatment records were obtained and the file includes arguments, contentions and statements of the Veteran and his representative.  

VA's duty to assist includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  During the appeal period, VA examinations were conducted in May 2008.  The Veteran and his representative have not maintained that this examination was inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate). 

The file also contains private medical reports and opinions dated in 2008 and 2009, as well as one added to the record in 2011 which was accompanied by a waiver.  In addition, given the complexity of the claim on appeal, the Board sought expert medical opinion in 2011 and 2012.  Those opinions were provided in November 2012, and March 2012 and the Veteran and his representative were given an opportunity to review them and have since indicated that they have no additional evidence or argument to offer in support of the claim.  

Accordingly, the Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

Factual Background

In December 2007, the Veteran filed an original service connection claim for atherosclerotic heart disease (ASHD).  His DD 214 reflects service with the United States Army with a military occupational specialty of unit and organization supply specialist.  Service in Vietnam is not established in this case, as it appears that the Veteran had no foreign or sea service. 

The STRs reveal systolic/diastolic blood pressure readings of 138/80 at a November 1966 pre-induction examination 140/82 at a June 1967 airborne examination and 149/90 at a September 1968 separation examination.  Clinical findings for the chest, heart and vascular system were found to be normal on these examinations, although on the report of medical history portions of the 1966 and 1968 examination reports, the Veteran indicated that he had had pain or pressure in his chest.  The examiners annotated that the Veteran had pain in chest on exertion and/or shortness of breath (SOB).  Chest X-ray films taken prior to entrance onto active duty were negative.  

From December 1968 to January 1969, the Veteran was hospitalized by VA for about a month following a pre-employment chest X-ray that revealed some abnormal findings.  Chest X-ray films showed hilar markings slightly increased and there was increased stippled modulation bilaterally through both lung fields.  While in the hospital, the Veteran had a scalene node biopsy that was thought to be compatible with sarcoidosis.  He had been seen in the county hospital chest clinic, where the consensus of opinion was that the Veteran had findings compatible with sarcoidosis.  Consultation by an oculist resulted in no eye findings suggested from this condition.  While in the VA hospital, the Veteran was completely asymptomatic and following his work-up, he was discharged in early January 1969 with instructions to return for follow-up X-rays in two months.

During a February 1969 VA examination, the Veteran denied having symptoms of dyspnea and chest pain, indicating that he was on no medications and had a spot on his lung.  On examination, there was no cardiovascular disease found; his heart was not enlarged nor was there threat of trouble.  No murmur was heard; rate and rhythm were normal.  There was no peripheral edema.  Carotidal and femoral pulses were good.  Chest X-ray films were negative.  A blood pressure reading of 110/70 was made. 

In a February 1969 rating action, service connection was established for sarcoidosis, based on evidence of sarcoidosis verified by chest X-ray films taken less than one month after the Veteran's discharge from active duty, even though the STRs showed no record of sarcoidosis in service.

A March 1969 VA chest X-ray film report revealed some decrease in increased markings and lighter color apathy (improved).  It was noted that second X-ray films of chest were better.

An August 2002 echocardiogram (ECHO)/electrocardiogram (EKG/ECG) revealed a mildly sclerosed aortic root that was adequately open.  The aortic root and the mitral valve and apparatus were normal.  There was no chamber enlargement or pericardial effusion.  The left ventricular systolic function was within normal limits and ejection fraction was estimated at 60%.  A Doppler ECHO showed mild mitral and tricuspid regurgitation and mild to moderate aortic regurgitation.  Forward aortic flow velocities were normal.  Estimated right ventricular peak systolic pressures were 32 mmHg.  A January 2008 Persantine cardiolite spect stress test revealed a small fixed inferobasilar defect, left ventricular resting ejection fraction estimated at 56%, with a left ventricular end diastolic volume of 126 ml and an end systolic volume of 56 ml, but there was no convincing electrocardiographic or scintigraphic evidence of Persantine-inducted myocardial ischemia.

In a letter dated in March 2008, the Veteran's treating cardiologist since 1997, Dr. R.N.K., indicated that the Veteran's current diagnoses were: atherosclerotic heart disease, status post coronary bypass grafting, SOB with asthma, insulin dependent diabetes mellitus, hyperlipidemia, hypertension with possible hypertensive cardiovascular disease and diastolic dysfunction.  The physician opined that it is "at least as likely as not that [the Veteran's] heart condition, diastolic dysfunction, was aggravated by his sarcoidosis."  No rationale for that opinion was provided.

May 2008 private pulmonary function tests (PFTs) reflect the Veteran's history of smoking 1/2-pack of cigarettes a day for 4 years, having quit 20 years ago.  A May 30, 2008 private ECG revealed sinus rhythm with sinus arrhythmia with 1st degree AV block; otherwise normal ECG.  

A VA examination for respiratory diseases was conducted in May 2008.  The examiner noted that the Veteran had received no treatment for sarcoidosis since onset and initial hospitalization for asymptomatic sarcoidosis in 1968/1969.  The Veteran developed dyspnea in 1997 just after his first open-heart surgery and was diagnosed with chronic obstructive pulmonary disease (COPD) with asthma at that time.  He began treatment with inhalers for his COPD.  The Veteran was also diagnosed with sleep apnea in the late 1970s and had uvuloplasty and reconstruction of the left maxillary sinus for this condition.  The VA examiner indicated that the standard treatment for sarcoidosis includes corticosteroids, but the Veteran denied any prescribed steroids.  He gave a history of nonproductive cough, night sweats, orthopnea, paroxysmal nocturnal dyspnea, snoring and SOB on mild exertion.  Blood pressure reading was 168/95.  Heart sounds were normal; however, chest expansion was severely limited.  Peripheral edema was noted.  Chest x-rays revealed coronary artery calcifications but no mediastinal lymphadenopathy, cardiomegaly or pericardial effusion.  Thoracic aorta and pulmonary vasculature were unremarkable.  The lungs were clear for an active process.  There was no interstitial or alveolar disease.  PFTs showed diminished diffusion capacity and air trapping consistent with COPD.  The impression was severe COPD with asthma.  The diagnosis was sarcoidosis in remission, no current evidence of sarcoidosis.  

A VA examination for heart disease was also conducted in May 2008.  The examiner gave July 1997 as the time of onset of the Veteran's heart disease based on the Veteran's self-reported history of a myocardial infarction (MI) at that time.  A history of hospitalization at Crawford Long Hospital in Atlanta, Georgia, where he had emergency four-vessel bypass surgery.  At the same time, the Veteran was diagnosed with diabetes mellitus.  He also reported that he had been diagnosed with hypertension sometime in the late 1960s or early 1970s.  The report mentioned that thereafter, the Veteran was monitored for many years until July 22, 2004, when he developed severe dyspnea and had an angioplasty with two stents placed at Covenant Hospital.  The same year, he had leg claudication and an angioplasty and stent placed in his right femoral artery.  He never returned to work after this.  The Veteran has been diagnosed with coronary artery disease (CAD).  He reported that he continues to have some claudication in the right leg and pain and numbness due to peripheral neuropathy in both legs, right greater than left, and as a result he needs a cane for ambulation.  

The report reflected that since January 2008, the Veteran had a history of chronic congestive heart failure (CHF).  He complained of constant fatigue, dyspnea on mild exertion and dizziness with strenuous activity.  Diagnosis of hypertensive CAD status post MI, coronary artery bypass grafting and coronary artery stents with hypertensive aortic sclerosis and mitral regurgitation (heart disease) were made.  The VA examiner observed that the Veteran's nonservice-connected heart disease was aggravated by his nonservice-connected diabetes mellitus.  It was also noted that the Veteran had severe peripheral artery disease status post stent in right leg that prevents treadmill testing.  

On physical examination, the Veteran was morbidly obese, well developed and well nourished and in no acute distress.  Blood pressure was 168/95.  Breath sounds were decreased in both upper and lower lobes and percussion was hyper-resonance on both sides.  Peripheral edema was 2+.  Pericardial rub, jugular vein distention, click and murmur were absent on cardiac examination.  Heart sounds were present and rhythm was regular.  

The VA examiner opined that the Veteran's heart disease was not caused by or a result of sarcoidosis.  In support of the opinion, the VA examiner noted that there was no evidence that the Veteran has had ongoing sarcoidosis of the lung since 1969, when he had a spontaneous remission of this asymptomatic condition as is usual in 60 to 80 percent of the cases with disease of the type the Veteran suffered in 1969.  There was no evidence that the Veteran has new sarcoid lesions of the heart, despite his heart surgery during which no such lesions were noted by the Veteran's surgeon and no biopsies of heart lesions were collected.  It was observed that by the Veteran's own account, he has had hypertension since the late 1960s or early 1970s and his CAD with aortic valve stenosis and mitral regurgitation are known to be directly related to hypertension.  Diabetes, which he has, is also known to exacerbate CAD.  Hyperlipidemia, which he has, is known to cause CAD.  In fact, in order to diagnose suspected sarcoid lesions of the heart, people with arrhythmias are sometimes subjected to cardiac catheterization.  Thus, if CAD is present, sarcoidosis can usually be ruled out.  The VA examiner also opined that the Veteran's heart disease was not aggravated by the Veteran's sarcoidosis, as there is no increase in disabling manifestations which can be attributed to the Veteran's sarcoidosis since it has been in spontaneous remission since 1969.  

In a July 2009 statement, Dr. R.N.K. noted that the Veteran had a history of multiple cardiac problems which include CAD with four-vessel distribution which was operated on at Crawford Long Hospital in 1997.  At that time, four-vessel coronary artery bypass grafting was performed.  It was also noted that he had a history of sarcoidosis, which had attacked the integrity of the Veteran's myocardium and has resulted in diastolic dysfunction at present.  An April 2009 ECHO shows that the Veteran has had progression of diastolic dysfunction.  The doctor argued that the Veteran's sarcoidosis could not be excluded as a possible ultimate cause of diastolic dysfunction.  Therefore, the long-term result of sarcoidosis could be the aforementioned diastolic dysfunction.

The file contains a medical fact sheet addressing the symptoms and manifestations associated with sarcoidosis. 

In an August 2011 statement, S. A., M.D., FACC, the Veteran's treating cardiologist, indicated that he had last evaluated the Veteran in August 2011.  He mentioned that the Veteran had hypertension, left ventricular hypertrophy, mild mitral regurgitation, sarcoidosis, severe COPD, and CAD, had coronary artery bypass graft surgery in 1997, and had stenting of his diagonal coronary artery in July 2004.  Diffuse disease in the distal coronary arteries at the time of the last cardiac catheterization in March 2010 was also noted.  Dr. S.A. added that the Veteran had exertional dyspnea which significantly limited his activity, and was likely secondary to the combination of sarcoidosis, COPD and ischemic heart disease.  No rationale for this opinion was provided.

In September 2011, the Board sought an IME opinion from a pulmonologist.  The pulmonologist was asked whether it was at least as likely as not (50 percent or greater probability) that the Veteran's heart disease was etiologically related to any incident or event that occurred during his period of active duty from November 1966 to November 1968.  

In a response received in November 2011, the doctor opined that the Veteran had CAD and peripheral vascular disease that was related to his diabetes, hypertension, hyperlipidemia, and morbid obesity.  It was noted that he had an obstruction with air-trapping, consistent with the diagnosis of COPD - presumably related to the Veteran's history of smoking.  It was observed that the reversibility on his PFTs raised the possibility of asthma or a chronic bronchitis component to the COPD.  The pulmonologist responded that he was not a cardiologist, so this was not his area of expertise, but he did not see any way to connect the Veteran's heart disease to something that occurred during his active military service.  

It was also asked whether the Veteran's heart disease was proximately due to or made worse by his sarcoidosis the independent medical examiner indicated that it was his opinion that it was unlikely (<50% probability) that the Veteran's heart disease was related to his sarcoidosis.  The pulmonologist explained that cardiac involvement of sarcoidosis could be difficult to diagnosis, and may occur in as many as 25% of patients with pulmonary sarcoidosis, the issue in this case is that it can often resolve without any therapy, which seemed likely in this case.  The natural history of sarcoidosis is that it can often resolve without any therapy, which seems likely in this case.  Follow-up imaging, including the chest CT scan in 2008 did not show any evidence of active sarcoidosis.  There was no evidence for extrapulmonary sarcoidosis.  

In terms of the specific question of cardiac sarcoidosis, he stated that there was little evidence to support this diagnosis.  Cardiac sarcoid typically presents either as conduction abnormalities or a restrictive cardiomyapthy.  The diagnosis cardiac sarcoid can be difficult, with the "gold standard test being endomyocardial biopsy.  Other tests, such as cardiac MRI, myocardial perfusion studies and PET scanning have been used as well.  In this case two myocardial perfusion studies were done for evaluation of the Veteran's coronary artery disease which did not show any perfusion defects consistent with cardiac sarcoid.  While this is certainly not definitive, it does not support the diagnosis.  Currently, due to the limited availability of PET scanning, cardiac MRI is the test we use in our clinic to assess patients for cardiac sarcoid.  

In terms of the statement from Dr. R.N.K., the doctor stated that while diastolic dysfunction can be seen in cardiac sarcoid, it was a relatively common finding that is also associated with hypertension, diabetes and coronary artery disease.  He stated that if the Veteran's treating physicians truly felt that cardiac sarcoid could be present and contributing to his symptoms, that should be evaluated with a cardiac MRI and possibly an electrophysiology study as the diagnosis of cardiac sarcoidosis is an indication for treatment with corticosteroids.  

The independent medical examiner concluded by saying that based on the available evidence, which included lack of evidence supporting chronic active sarcoidosis, and normal myocardial perfusion imaging, it was less likely than not that the Veteran's heart disease was related to his diagnosis of sarcoidosis.  The pulmonologist added that if a cardiac MRI were done suggesting the presence of cardiac sarcoidosis, that would change the assessment and warrant further evaluation and possible treatment in this patient.  

In March 2012, the Board sought another medical opinion addressing more specific medical questions raised in this case.  At that time, the Board sought the opinion of a specialist in cardiology, who was asked to address the following questions:

1.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's heart disease: (i) had its onset during his period of active duty service (from November 1966 to November 1968); (ii) is etiologically related to any incident or event that occurred during his period of active duty (from November 1966 to November 1968); or, (iii) was manifested within one year after the Veteran's discharge from active duty service (in November 1968)?

2.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected sarcoidosis is the cause of his currently diagnosed heart disease?

3.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected sarcoidosis caused a worsening of his heart disease beyond its natural progress?

The specialist was advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended relationship; "less likely" weighs against a causal relationship.  

In March 2012, a second IME opinion from a specialist in cardiology was received.  The doctor indicated that the file was reviewed in its entirety.  A brief summary of the medical history was provided, indicating that the Veteran was diagnosed with sarcoidosis in December 1968 through an abnormal pre-employment chest X-ray films and lymph node biopsy; a subsequent chest X-ray film of February 1969 revealed no abnormalities.  It was noted that the Veteran  later developed diabetes, hyperlipidemia, obesity and CAD.  Coronary artery bypass grafting was done in 1994.  It was mentioned that a May 2008 EKG revealed sinus rhythm and first degree AV block and that myocardial perfusion imaging in 2004 and 2008 showed no perfusion abnormalities.  

In response the questions asked by the Board, the doctor observed that there was no evidence of cardiac disease during the Veteran's period of service from November 1966 to November 1968 and that the only mention was of pulmonary abnormalities which resolved by February 1969.  It was noted that the Veteran's CAD was well documented and that he had acquired several known risk factors for CAD including hypertension, diabetes mellitus and hyperlipidemia, subsequent to service.  The doctor referenced an on-line resource called uptodate.com which indicated that with respect to epidemiology and causes of heart failure, the most common causes of diastolic dysfunction were: aging, hypertension and diabetes, with infiltrative cardiomyopathies being much less common.  The doctor mentioned that according to uptodate.com, with respect to the cardiac sarcoidosis, clinical evidence of cardiac involvement in patients with sarcoidosis was less than 5%.  

The medical expert concluded that it was less likely that not (less than 50% probability) that the Veteran's history of sarcoidosis caused his currently diagnosed heart disease.  It was further opined that it was also less likely that not (less than 50% probability) that the Veteran's sarcoidosis caused a worsening of his heart disease beyond its natural progress.  

Analysis

The Veteran maintains that service connection is warranted for atherosclerotic heart disease on the basis of direct service incurrence, or as secondarily related to service-connected sarcoidosis. 

Applicable law provides that service connection will be granted if it is shown that a veteran suffers from a disability resulting from an injury suffered or a disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for certain chronic conditions, including  cardiovascular-renal disease, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2008); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Generally, in order to prevail on the issue of service connection, there must be evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Indisputably, the record contains medical evidence of a currently manifested cardiovascular condition, diagnosed as atherosclerotic heart disease since at least 2008.  

The remaining question is whether or not currently manifested atherosclerotic heart disease was incurred during or as a result of the Veteran's active military service, presumptively or otherwise, or is secondarily related to a service-connected disorder by virtue of causation or aggravation.

As an initial matter, there is no indication of in-service incurrence of a cardiovascular condition.  The service treatment records (STRs) are silent for any indication of treatment or a diagnosis of any cardiovascular disorder.  In addition, clinical findings for the chest, heart and vascular system were found to be normal upon separation examination of 1968.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).  The fact that the STRs and separation examination report failed to include a diagnosis or reference to a cardiovascular disorder weighs heavily against the claim based on the theory of direct service incurrence.

The record also fails to show that any cardiovascular disorder manifested to a degree of 10 percent by November 1969 (within the first year following his active duty service discharge, in November 1968).  In this regard, the Board observes that acute findings of pulmonary abnormalities consistent with sarcoidosis were shown during the first post-service year have already been service-connected.  However, again no cardiovascular disorder was treated or diagnosed during the first post-service year.  In fact a specific finding to the effect that no cardiovascular disease was found was made upon VA examination of February 1969.  A chronic disease need not be diagnosed during the presumptive period under 38 C.F.R. § 3.307(c), but if not, there must then be shown by acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  No such evidence has been presented in this case.  Accordingly, service connection on a presumptive is not established under 38 C.F.R. §§ 3.307, 3.309. 

A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  This is the third part of the Hickson analysis.  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495- 97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

With respect to the theory of direct service incurrence, the most probative evidence of record does not establish that the Veteran currently has a cardiovascular condition which is etiologically or causally associated with service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 Fed. Cir. 1998).  

In this regard, the file contains several medical opinions addressing the etiology of the Veteran's cardiovascular disorder.  However, not one competent medical opinion has been offered etiologically linking the Veteran's currently claimed cardiological disorder to his period of service or any incident therein.  In fact, the file contains numerous medical opinions to the effect that the Veteran's cardiovascular condition was not of service etiology.  VA examinations of May 2008 failed to link the Veteran's cardiovascular to service, but mentioned non service-connected diabetes mellitus as a factor aggravating the heart condition.  The November 2011 opinion of a pulmonologist linked the Veteran's CAD and peripheral vascular disease to non service-connected diabetes, hypertension, hyperlipidemia, and morbid obesity; the doctor added that he did not see any way to connect the Veteran's heart disease to something that occurred during his active military service.  Also on file is the opinion of a cardiologist provided in 2012, to the effect that there was no evidence of cardiac disease during the Veteran's period of service from November 1966 to November 1968 and that the Veteran had acquired several known risk factors for CAD including hypertension, diabetes mellitus and hyperlipidemia, subsequent to service.  The appellant has not provided any persuasive and/or competent lay or medical evidence rebutting these opinions or otherwise diminishing their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

In addition, choronicity and continuity of cardiovascular symptomatology is simply not shown.  It was not until years after service that the Veteran developed hypertension and it was still years after that that a cardiovascular disorder was initially diagnosed.  Evidence of a prolonged period without medical complaint and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, any such contentions are contrary to the Veteran's primary assertion that his cardiovascular condition was incurred secondary to a service-connected condition; a theory under which continuity and chronicity of symptoms since service is essentially irrelevant.  Hence, continuity and chronicity of symptoms of hypertension is not established in this case.  

The Veteran's primary contention is that there is a secondary relationship between currently diagnosed atherosclerotic heart disease and service-connected sarcoidosis.  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service- connected disability; and (3) evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

With respect to Wallin element (1), evidence of current disability in the form of a currently manifested cardiovascular disorder diagnosed as atherosclerotic heart disease is established.  Wallin element (1) is accordingly satisfied.  With respect to Wallin element (2), service-connected disability, the Veteran has been service-connected for sarcoidosis effective from 1968.  Wallin element (2) is accordingly satisfied. 

In this case, the third part of the Wallin analysis, nexus evidence, is lacking.  Simply put, the preponderance of the evidence of record is against a finding that the Veteran's currently diagnosed and claimed cardiovascular disorder was caused or aggravated by his service-connected sarcoidosis.  

The Board notes that the file contains several medical opinions, both positive and negative to the Veteran's claim, addressing the contended secondary relationship.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In favor of the Veteran's claim is a March 2008 opinion of the Veteran's treating cardiologist, Dr. R.N.K., to the effect that it is "at least as likely as not that [the Veteran's] heart condition, diastolic dysfunction, was aggravated by his sarcoidosis."  In July 2009, Dr. R.N.K. provided a second medical opinion, this time, arguing that the Veteran's sarcoidosis could not be excluded as a possible ultimate cause of diastolic dysfunction and opining to the effect that the long-term result of sarcoidosis could be the aforementioned diastolic dysfunction.  Also provided in support of the claim was an August 2011 statement, from S. A., M.D., FACC, the Veteran's treating cardiologist.  Dr. S.A. stated that the Veteran had exertional dyspnea which significantly limited his activity, and was likely secondary to the combination of sarcoidosis, COPD and ischemic heart disease.  

Collectively, the aforementioned opinions are all flawed in that they fail to reflect that a comprehensive review of the Veteran's lengthy and complex medical history was undertaken in conjunction with the opinions provided, and they include no essentially explanation or rationale supporting the conclusions reached.  Therefore the aforementioned opinions have little probative value.  The United States Court of Appeals for Veterans Claims (Court) has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicolson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Here, the opinions provided were not substantiated by any supporting explanation or clinical data, and at least one opinion (Dr. R.N.K. - July 2009) was merely speculative.  

In contrast, the file contains a VA medical opinion of 2008 and two expert medical opinions provided in 2011 and 2012, all of which fail to etiologically and secondarily link the Veteran's claimed cardiovascular condition to service-connected sarcoidosis, either by virtue of causation of aggravation.  The conclusions reached in these opinions were based on a comprehensive and thorough review of the Veteran's medical history and clinical records and findings, with reference to the Veteran's risk factors and other medical conditions contributing to the development and course of the cardiovascular condition.  In addition, the 2012 opinion was supported by information obtained from an up to date medical resource.  Collectively, those opinions attribute factors such as aging as well as the Veteran's other medical conditions such as diabetes, hypertension and obesity as factors linked to his heart disease.  Significantly, all three opinions fail to implicate service-connected sarcoidosis as a causative or aggravating factor.  In the 2012 opinion of a cardiologist, it was concluded that it was less likely than not (less than 50% probability) that the Veteran's sarcoidosis caused a worsening of his heart disease beyond its natural progress.  

The aforementioned opinions were based on full and accurate review of the Veteran's medical history and were supported by sound reasoning.  Stefl v. Nicolson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Accordingly, this evidence is considered both competent and highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In addition, the Board finds no adequate basis to reject these competent medical opinions which are unfavorable to the claim, based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  Simply put, the weight of the competent medical evidence is against a finding that the currently claimed cardiovascular disorder is due to or was aggravated by service-connected sarcoidosis. 

To the extent that the Veteran himself asserts he suffers from a cardiovascular condition which is etiologically linked to service or secondary to service-connected sarcoidosis, the Board does not question the Veteran's sincerity in his belief that this condition is etiologically related to such a cause.  While he is certainly competent to provide information regarding symptoms and a medical history as occurred in service and after service, there is no indication that he possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as medical diagnosis or medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  Essentially given the complex history of this case and the nature of the conditions involved, it is beyond the Veteran's competency to link his claimed cardiovascular condition to service or secondary to service-connected sarcoidosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for a cardiovascular condition, specifically claimed as atherosclerotic heart disease, status post coronary bypass grafting and diastolic function, to include as secondary to service connection sarcoidosis.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.


ORDER

Entitlement to service connection for a cardiovascular condition, specifically claimed as atherosclerotic heart disease, status post coronary bypass grafting and diastolic function, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


